Stukes, Justice.
This appeal is from a compulsory order of reference, under which the case was referred to the master to take the testimony and report his conclusions on all issues of fact and law with, quoting from the order, “the right expressly reserved, however, to the plaintiff to move for trial by jury of any legal issue after the master’s report has come in.” Plaintiff appealed and contends in effect that the suit is at law and should be tried by jury.
The action is quite complicated. The complaint asks money judgment against an estate for nursing care and service to a decedent and in addition that undisposed assets be impressed with a trust or lien for payment under a com *168tested construction of the will of another, that a deed formerly executed by plaintiff to defendant be set aside, etc.; from which it is seen that the complaint fairly bristles with alleged causes cognizable in equity. The foregoing is not intended to be a complete analysis of the complaint because that is not necessary for decision of the appeal. Enough has been said to show that the reference was appropriate under the presently governing statute, which is section 653 of the Code of 1942. Momeier v. John McAlister, Inc., 190 S. C. 529, 3 S. E. (2d) 606. Jefferies v. Harvey, 206 S. C. 245, 33 S. E. (2d) 513.
Affirmed.
Baker, C. J., and Fishburne, Taylor and Oxner, JJ., concur.